Citation Nr: 1500334	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected arthritis of the cervical spine with limitation of motion.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected arthritis of the cervical spine with limitation of motion.

3.  Entitlement to an increased evaluation for subluxation of the left sterno-clavicular joint with hypertrophic arthritis, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for arthritis of the cervical spine with limitation of motion, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for partial rupture of the left quadriceps, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for neurological impairment of the left shoulder, arm and hand (lower radicular), to include impairment of upper (cervical) radicular groups, currently evaluated as 30 percent disabling.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the service connection claims on appeal.  It is also on appeal from an August 2012 rating decision that denied the increased evaluation claims on appeal.  

In this case, the Veteran's original November 2010 service connection claim and his testimony during a May 2013 videoconference hearing before the undersigned Veterans Law Judge make it clear that he contends that his right and left knee disabilities are due to his service-connected cervical spine disability.  He has not contended, and the evidence does not suggest, that his right or left knee disabilities had their onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board need not address direct or presumptive service connection for the claimed right or left knee disabilities.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

As discussed in greater detail below, the Board notes that the record raises the issue of entitlement to a TDIU, to include on an extraschedular basis. Such a claim has not been developed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of an increased evaluation for subluxation of the left sterno-clavicular joint with hypertrophic arthritis; an increased evaluation for arthritis of cervical spine with limitation of motion; an increased evaluation for partial rupture, left quadriceps; an increased evaluation for neurological impairment of the left shoulder, arm and hand (lower radicular), to include impairment of upper (cervical) radicular groups; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's right knee osteoarthritis was proximately caused or aggravated by service-connected arthritis of the cervical spine with limitation of motion.

2.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's left knee osteoarthritis was proximately caused or aggravated by service-connected arthritis of the cervical spine with limitation of motion.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated as a result of service-connected arthritis of the cervical spine with limitation of motion.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).

2.  A left knee disability was not incurred or aggravated as a result of service-connected arthritis of the cervical spine with limitation of motion.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a December 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, the transcript of the May 2013 hearing.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has not conducted an examination in this case.  As discussed fully below, the Board finds that there is no medical evidence indicating that the Veteran's right or left knee disabilities are proximately due to, the result of, or aggravated by a service-connected disability.  The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical, or indeed lay, evidence of record in this case contains any indication that the Veteran's right or left knee disabilities are proximately due to, the result of, or aggravated by service-connected disability.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.



Legal Analysis

On his November 2010 claim and during the May 2013 hearing, the Veteran specifically contended that he now has arthritis of each knee as a result of gait changes caused by his service-connected cervical spine disability.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for a right knee disability, claimed as secondary to service-connected arthritis of the cervical spine with limitation of motion, and a left knee disability, claimed as secondary to service-connected arthritis of the cervical spine with limitation of motion.

A May 2012 medical opinion from the Veteran's current VA treating physician relates that the Veteran has osteoarthritis of each knee.  

However, the record is negative for any competent medical evidence linking the Veteran's knee disabilities to his service-connected cervical spine disability.  There is no medical evidence showing that the Veteran's knee symptoms began with, or shortly after, his service-connected cervical spine disability.  

The Board acknowledges the assertions by the Veteran in support of the claim.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his contentions that his service-connected cervical spine disability proximately caused or aggravated his right or left knee osteoarthritis do not constitute medical evidence in support of the claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's service-connected cervical spine proximately caused or aggravated his right or left knee osteoarthritis) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of the claims.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to state that he observed right or left knee symptoms during or after the development of his cervical spine disability.  The Board finds any such assertions to be credible.  However, the Veteran is not competent to attribute the coincidence of symptoms occurring with or after the development of his service-connected cervical spine disability as establishing the etiology of his right or left knee disability.  

Although the Veteran himself does not contend that either knee osteoarthritis is related to active duty, the Board observes that in a separate May 2012 medical opinion the Veteran's current VA treating physician states that the Veteran's osteoarthritis of the left leg was related to the Veteran's time in the military.  

However, the Board finds that this opinion does not support service connection for a left knee disability on a direct basis.  The VA physician does not specify which joint(s) of the left leg have arthritis related to the Veteran's active duty.  The VA physician does not provide any rationale for this opinion.  He does not explain his decision with any references to the Veteran's active duty medical history, current examination findings or medical principles.  This fact is particularly important, in the Board's judgment, as the lack of references makes for an unconvincing opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a right knee disability, claimed as secondary to service-connected arthritis of the cervical spine with limitation of motion, or a left knee disability, claimed as secondary to service-connected arthritis of the cervical spine with limitation of motion.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability, claimed as secondary to service-connected arthritis of the cervical spine with limitation of motion, is denied.

Service connection for a left knee disability, claimed as secondary to service-connected arthritis of the cervical spine with limitation of motion, is denied.


REMAND

During the May 2013 hearing, the Veteran testified that each of his service-connected disabilities on appeal had increased in severity since his most recent relevant VA examinations.  The Board notes that these VA examinations were conducted in May 2012.  

The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

As noted above in the Introduction, the claim for a TDIU, to include on an extraschedular basis, is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  The Veteran testified during the May 2013 hearing that the service-connected disabilities on appeal prevented him from working.  

In this regard, the Board notes that the Veteran has not received proper notice as to the information necessary to substantiate his claim for a TDIU, to include on an extraschedular basis.  The Board also notes that the proper adjudication of this claim requires VA opinions to address the effect of the Veteran's service-connected disabilities on his ability to work.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's subluxation of the left sterno-clavicular joint with hypertrophic arthritis; arthritis of cervical spine with limitation of motion; and partial rupture, left quadriceps.  The examination should also determine the effect of these disabilities on the Veteran's employability.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided. 

After addressing the current level of severity of these disabilities, the examiner should address the following: 

(a) identify and describe any exceptional or unusual disability picture that exists as a result of these disabilities; and 

(b) comment on the effect of these disabilities on the Veteran's ability to engage in any type of full-time employment, including any form of sedentary work, and whether it is at least as likely as not (50 percent or more likelihood) that these disabilities, either singly or with other service-connected disabilities, render him unable to secure and follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's neurological impairment of the left shoulder, arm and hand (lower radicular), to include impairment of upper (cervical) radicular groups.  The examination should also determine the effect of this disability on the Veteran's employability.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided. 

After addressing the current level of severity of this disability, the examiner should address the following: 

(a) identify and describe any exceptional or unusual disability picture that exists as a result of this disability; and 

(b) comment on the effect of this disability on the Veteran's ability to engage in any type of full-time employment, including any form of sedentary work, and whether it is at least as likely as not (50 percent or more likelihood) that this disability, either singly or with other service-connected disabilities, renders him unable to secure and follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


